People v Little (2014 NY Slip Op 06899)
People v Little
2014 NY Slip Op 06899
Decided on October 14, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 14, 2014Friedman, J.P., Moskowitz, Feinman, Gische, Kapnick, JJ.


1140/11

[*1]13195 The People of the State of New York, Respondent,
vThomas Little, Defendant-Appellant.
Steven Banks, The Legal Aid Society, New York (David Crow of counsel), and Davis Polk & Wardwell LLP, New York (Benjamin Mills and Avi Gesser of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (David P. Stromes of counsel), for respondent.
Judgment, Supreme Court, New York County (Juan M. Merchan, J. at suppression hearing; Lewis Bart Stone, J. at plea and sentencing), rendered November 17, 2011, convicting defendant of attempted criminal possession of a controlled substance in the third degree, and sentencing him to a term of one year, unanimously affirmed.
The court properly denied defendant's suppression motion. Police officers heard women screaming from inside an apartment in an area where a series of burglaries and robberies had taken place. They found the door to the building unlocked and defendant standing in the vestibule with a companion, with the women pointing at them and continuing to scream. Defendant gave a false explanation for his presence, and effectively admitted that he was at least a trespasser. The circumstances facing the officers, with particular reference to the women's demeanor (see e.g . People v Hicks , 279 AD2d 332 [1st Dept 2001], lv denied  96 NY2d 801 [2001]), provided them with reasonable suspicion that defendant had committed, or was about to commit, a burglary or robbery. This justified an immediate protective frisk for weapons (see People v Mack , 26 NY2d 311 [1970], cert denied 400 US 960 [1970]). The police lawfully recovered drugs in the course of the protective frisk.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 14, 2014
CLERK